DETAILED ACTION
This is a first office action in response to application no. 17/222,885 filed on April 5, 2021 in which claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,998,380 to Nakata et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application and claims 1-16 of Patent no. 10,998,380 are drawn to the same invention. 
A close look at the instant application will show that claim 1, for example, calls for an imaging device comprising: at least one unit pixel cell including a photoelectric converter that converts incident light into electric charges, wherein the photoelectric converter includes: a first electrode; a second electrode configured to transmit the incident light; a first photoelectric conversion layer disposed between the first electrode and the second electrode and containing a first material having an absorption peak at a first wavelength; and a second photoelectric conversion layer disposed between 
Representative claim 1 of Patent no. 10,998,380 calls for similar limitations. In fact, claim 1 of Patent no. 10,998,380 also call for an imaging device comprising: at least one unit pixel cell including a photoelectric converter that converts incident light into electric charges; and a voltage application circuit, wherein the photoelectric converter includes: a first electrode; a second electrode configured to transmit the incident light; a first photoelectric conversion layer disposed between the first electrode and the second electrode and containing a first material having an absorption peak at a first wavelength; and a second photoelectric conversion layer disposed between the first electrode and the second electrode and containing a second material having an absorption peak at a second wavelength different from the first wavelength, an impedance of the first photoelectric conversion layer is larger than an impedance of the second photoelectric conversion layer, the voltage application circuit selectively 
Independent claim 1 of the present application is different from claim 1 of Patent no. 10,998,380 in that independent claim 1 calls for an external quantum efficiency of the photoelectric converter at the second wavelength when the second voltage is applied between the first electrode and the second electrode is larger than an external quantum efficiency of the photoelectric converter at the second wavelength when the first voltage is applied between the first electrode and the second electrode, and a difference between the external quantum efficiency of the photoelectric converter at the second wavelength when the second voltage is applied and the external quantum efficiency of the photoelectric converter at the second wavelength when the first voltage is applied is larger than a difference between an external quantum efficiency of the photoelectric converter at the first wavelength when the second voltage is applied and an external quantum efficiency of the photoelectric converter at the first wavelength when the first voltage is applied. 
However, dependent claim 8 of the cited Patent calls for similar limitation in that dependent claim 8 calls for wherein an external quantum efficiency of the photoelectric converter at the second wavelength when the second voltage is applied between the first electrode and the second electrode is larger than an external quantum efficiency of the photoelectric converter at the second wavelength when the first voltage is applied between the first electrode and the second electrode, and a difference between the external quantum efficiency of the photoelectric converter at the second wavelength when 
Consequently, the difference between the instant examined claim and the conflicting patented claims 1 and dependent claim 8 of Patent no. 10,998,380 is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

3.	Claims 1-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,559,629 to Nakata et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application and claims 1-1-22 of Patent no. 10,559,629 are drawn to the same invention. 
A close look at the instant application will show that claim 1, for example, calls for an imaging device comprising: at least one unit pixel cell including a photoelectric converter that converts incident light into electric charges, wherein the photoelectric converter includes: a first electrode; a second electrode configured to transmit the incident light; a first photoelectric conversion layer disposed between the first electrode and the second electrode and containing a first material having an absorption peak at a first wavelength; and a second photoelectric conversion layer disposed between 
Representative claim 1 of Patent no. 10,559,629 calls for similar limitations. In fact, claim 1 of Patent no. 10,998,380 also call for an imaging device comprising at least one unit pixel cell including a photoelectric converter that converts incident light into electric charges, wherein the photoelectric converter includes: a first electrode; a second electrode configured to transmit the incident light; a first photoelectric conversion layer disposed between the first electrode and the second electrode and containing a first material having an absorption peak at a first wavelength; and a second photoelectric conversion layer disposed between the first photoelectric conversion layer and the second electrode and containing a second material having an absorption peak at a second wavelength different from the first wavelength, and an absolute value of an ionization potential of the first material is larger by at least 0.2 eV than an absolute value of an ionization potential of the second material. 

However, dependent claim 7 of the cited Patent calls for similar limitation in that dependent claim 7 calls for wherein an absolute value of the second voltage is larger than an absolute value of the first voltage, an external quantum efficiency of the photoelectric converter at the second wavelength when the second voltage is applied between the first electrode and the second electrode is larger than an external quantum efficiency of the photoelectric converter at the second wavelength when the first voltage is applied between the first electrode and the second electrode, and a difference between the external quantum efficiency of the photoelectric converter at the second wavelength when the second voltage is applied and the external quantum efficiency of the photoelectric converter at the second wavelength when the first voltage is applied is larger than a difference between an external quantum efficiency of the photoelectric converter at the first wavelength when the second voltage is applied and an external quantum efficiency of the photoelectric converter at the first wavelength when the first voltage is applied.



4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Watanabe (US Patent Application Publication no. 2017/0347086) teaches imaging system including light source image sensor, and double-band pass filter.
Sato (US Patent Application Publication no. 2016/0155782) teaches display device.
Lee et al. (US Patent Application Publication no. 2016/0064456) teaches photoelectric conversion device and image sensor having the same.
Fujimoto et al. (US Patent Application Publication no. 2012/0247552) teaches photoelectric conversion element.
Nii (US Patent Application Publication no. 2006/0054987) teaches photoelectric conversion device, image pickup device, and method for applying electric field to the same.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424